Per Curiam. Although not so entitled, this pro se petition is in substance a motion for a rule to direct the clerk to file a transcript without requiring the petitioner either to pay the required filing fee or to submit proof of indigency.  It is argued that the petitioner is entitled to proceed without paying a filing fee because the Arkansas Constitution provides in Article 2, § 13, that every person “ought to obtain justice freely, and without purchase.” That same interpretation of the Constitution was urged in Marshall v. Holland, 168 Ark. 449, 270 S.W. 609 (1925), where it was argued that under that constitutional provision a statute requiring a deposit of advance costs in each case was unconstitutional. The court rejected that argument, saying: “It is within the power of the Legislature to make reasonable provisions for the payment of cost of litigation so as to help defray the expenses of the courts. Our conclusion is that this provision of the statute is not invalid.” The same reasoning applies to the statute requiring the payment of a filing fee in this court. As far as we know, filing fees are universally required in courts throughout the nation, on the premise that it is proper to require litigants to pay a small part of the expense necessary for the maintenance of the courts. The motion is denied. Purtle, J., not participating.